Citation Nr: 1028913	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the use of 
educational assistance benefits under 38 U.S.C.A. Chapter 35 
beyond January [redacted], 2005.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to May 1997.  
He died in November 2000.  The appellant is his surviving 
daughter.

In an October 2006 letter, the RO notified the appellant that her 
delimiting date for the use of educational assistance benefits 
under Chapter 35, Title 38, United States Code, was November [redacted], 
2008, and could not be extended further.  The appellant initiated 
an appeal to the Board of Veterans' Appeals (Board).

In November 2007, the RO determined that it had extended the 
appellant's eligibility beyond her 31st birthday in error.  The 
RO terminated her benefits, effective January [redacted], 2005 (the date 
of her 31st birthday), and waived collection of an overpayment 
created by the retroactive termination.  The RO issued her a 
statement of the case in December 2007, and she perfected the 
appeal by way of submission received in February 2008.

The Board remanded the matter to the RO in June 2009 and August 
2009.  

The appellant testified before the undersigned Veterans Law Judge 
in a hearing at the RO in May 2010.  A transcript of the hearing 
has been associated with the claims file.  At the Board hearing, 
the Veteran submitted additional evidence with a waiver of 
initial RO jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 C.F.R. 
§§ 20.800; 20.1304.


FINDINGS OF FACT

1.  The appellant's delimiting date for use of Chapter 35 
Dependent's Educational Assistance benefits was January [redacted], 2005, 
the date on which she attained the age of 31 years.

2.  On January [redacted], 2005, the appellant was in the middle of her 
academic quarter or semester, which ended March 30, 2005.


CONCLUSION OF LAW

The criteria for extending the delimiting date for educational 
assistance benefits pursuant to Chapter 35, Title 38, of the 
United States Code to March 30, 2005, but no further, were met.  
38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
21.3040, 21.3041, 21.3043, 21.3300 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Here, the issue turns on statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  As the law and not the 
evidence is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the appeal 
must be terminated because there is no entitlement under the law 
to the benefit sought).  As such, no further action is required 
pursuant to the VCAA.

II.  Analysis

The appellant is contending that an extension beyond the present 
delimiting date of January [redacted], 2005, is warranted, for the award 
of Chapter 35 educational benefits.  She requested extension of 
number of months remaining in her educational benefits, 
approximately 2 years. 

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the child of a veteran who has a 
total and permanent disability rating from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
The record reflects that the appellant here is the Veteran's 
child, and that the Veteran was in receipt of a permanent and 
total disability rating during his lifetime.  Therefore, basic 
eligibility for Chapter 35 benefits was established for the 
appellant by the RO, and she has utilized these benefits.  See 38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  Accordingly, the 
appellant has met the basic eligibility requirements for 
educational assistance benefits under Chapter 35.  

The period of eligibility for a child of a veteran generally 
extends from the child's eighteenth birthday and ends on the 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041.  During that eight year period (ninety-six months), 
the child is entitled to educational assistance not to exceed 45 
months, or the equivalent thereof in part-time training.  38 
U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a). 

In this case, the appellant was born in January [redacted], 1974.  She 
attained the age of 18 years in January [redacted], 1992.  Her beginning 
date of eligibility was on February 1, 1998, and her original 
delimiting date was January [redacted], 2000, the date on which she 
attained the age of 26 years.  The Veteran died on November [redacted], 
2000.  After the death of her father (the Veteran), the 
appellant's delimiting date was extended to January [redacted], 2005, the 
date on which she attained the age of 31 years.  

The appellant's delimiting date was subsequently extended to 
November [redacted], 2008, 8 years after her father's death.  The RO then 
terminated her benefits effective January [redacted], 2005 (the date of 
her 31st birthday) based on a determination that the delimiting 
date had been extended in error to November [redacted], 2008.  The RO 
waived collection of the overpayment created by the retroactive 
termination.  The appellant maintains that an extension of her 
delimiting date beyond her 31st birthday, on January [redacted], 2005, is 
warranted.  

In specific situations, a delimiting date may be modified or 
extended beyond a child's 26th birthday, but generally not past 
her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040(d), 
21.3041(g).  The provisions of 38 C.F.R. § 21.3041(g) set forth 
the three exceptions.  First, the delimiting date may be extended 
to allow an eligible person who turns 31 in the middle of an 
academic quarter or semester to finish the remainder of that 
quarter or semester before the termination of the benefit.  
Second, the ending date may be extended if the eligible person's 
program of education has been suspended due to conditions 
determined to be beyond the eligible person's control as listed 
at 38 C.F.R. § 21.3043.  If it is found that a suspension of a 
program of education was in fact due to conditions beyond the 
eligible person's control, then the ending date may be extended 
for the length of the period of suspension, but not beyond the 
eligible person's 31st birthday.  38 C.F.R. § 21.3041(g).  This 
provision applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing her education, but has had to stop her education because 
of certain events beyond her control.  The third and final 
exception allows a delimiting date extension where an eligible 
child is ordered to active duty or involuntarily ordered to full-
time National Guard duty during her period of eligibility.  38 
C.F.R. § 21.3041(h).  Further, special restorative training may 
also be authorized under 38 C.F.R. § 21.3300.

In this case, the appellant contends that she was prevented from 
continuing her educational pursuits due to medical issues, 
including receiving treatment for cancer and taking care of the 
Veteran prior to his death.  Although these factors would come 
under the exception outlined in 38 C.F.R. § 21.3043(g)(1), that 
provision allows for extensions only up to the eligible person's 
31st birthday, which is the present delimiting date.  Therefore, 
the appellant is beyond the age limitation, and thus, this 
exception does not apply.

It does appear that the appellant meets the exception outlined in 
38 C.F.R. § 21.3041(g) pertaining to the appellant turning age 31 
in the middle of the academic semester or quarter.  Here, the 
appellant turned 31 on January [redacted], 2005.  At that time, she was in 
middle of the academic quarter or semester which ended March 30, 
2005.  Accordingly, the Board finds that the delimiting date is 
extended beyond the appellant's 31st birthday to March 30, 2005, 
the end of the academic quarter or semester to be able to finish 
that period of study.

 The appellant does not otherwise meet any of the other 
exceptions outlined in 38 C.F.R. § 21.3041(g), (h), nor does she 
maintain that special restorative training is necessary as 
defined in 38 C.F.R. § 21.3300.  Accordingly, an extension beyond 
the March 30, 2005 date is not warranted on this basis.  

Finally, the record does not show (and the appellant does not 
contend) that she was ordered to active duty or involuntarily 
ordered to full-time National Guard duty during her period of 
eligibility.  

For these reasons, the appellant lacks entitlement, under the 
law, to further educational assistance benefits pursuant to 
Chapter 35 benefits beyond the date of March 30, 2005.

During her hearing, the appellant also presented equitable 
arguments in support of her claim, to include consideration of 
her father's honorable service.  In this regard, the Board 
acknowledges the Veteran's valorous combat service for which he 
was awarded numerous awards including the Bronze Star Medal and 
the Purple Heart.  Unfortunately, these considerations do not 
provide a basis for granting the appellant's claim.  The 
regulatory criteria and legal precedent governing eligibility for 
the receipt of Chapter 35 educational assistance benefits are 
clear and specific, and the Board is bound by these criteria.  
See 38 U.S.C.A. § 7104.   


ORDER

Entitlement to an extension of the January [redacted], 2005 delimiting 
date for educational assistance benefits under Chapter 35, Title 
38, United States Code, to March 30, 2005, but no further is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


